On Petition for a Rehearing.
Howard, J.
The appellee contends that the decision in this case.is in conflict with the decision of the court in the case of Florer, Treas., v. Sheridan, Admx., 137 Ind.28.
That decision intended to go no further than the decision of Florer, Treas., v. Sherwood, Admr., 128 Ind. 495, on which it was in part based. Of that and other like cases it was said, in the principal opinion: ■ “We do not understand that these cases go any further than to hold that under the tax law of 1881 the county auditor, acting under his general authority to assess omitted property, has no right to increase the valuation of property returned by the assessor. ”
In Florer, Treas., v. Sherwood, Admr., supra, thedescription of the omitted property was held insufficient upon which to base an assessment, because it was expressly admitted ' That a part of the property belonging to the party has been listed and assessed, and that the property which was listed and assessed, as well as that which it is claimed was not listed and assessed, all belonged to precisely the *452same classes and is all described in the answer by the same words.” In other words,.the auditor was attempting a revaluation of property already assessed, instead of an assessment of omitted property.
In this case there is no such confusion of description; but the' auditor says that the property which lie proposes to assess as omitted property “has wholly escaped taxation.”
The description includes “moneys on hand or on deposit,” and the case of Florer v. Sherwood, Admr., supra, distinctly says that, “so far as money alonéis concerned, a dollar should, of course, be valued as a dollar, and is sufficiently described and valued when the amount is stated. ’ ’ This statement is directly in support of the principal opinion in this case.
The auditor’s attention, in this case, was directed to the case of Woll, Treas., v. Thomas, Admr., 1 Ind. App. 232, according to which he was told he “ought to regard this omitted property as simply an undervaluation of the property, which was duly listed for taxation.” Very correctly he answered, “While I am no lawyer, I do not so understand that case.” The court in that case said: “Our conclusion is, that the auditor had no right, under the law in force at that time, to assess any property as omitted, except distinct, definite, and recognizable articles which had not been listed and properly appraised for taxation by the assessor.”
The auditor in this case, after a long and painstaking investigation, found “distinct, definite, and recognizable articles” of omitted property, “which had not been listed and properly appraised for taxation by the assessor,” being “moneys, money loaned and credits,” amounting in all to over a million and a half of dollars; and that “it clearly appears from the evidence that the notes and *453mortgages which are of record in this and the surrounding counties are of the value shown by the records.”
It is somewhat difficult to apprehend the position of appellee on this point. Counsel say: "We have never contended' that there should be a specific description of the omitted property in the notice; but, on the contrary, have contended, and still contend, that there must be a general description sufficient to advise the owner of the claim of the auditor.”
This is what the auditor has done in this case. This is what the statute, section 142, p. 257, of the tax law, requires: "Whenever the county auditor shall * * * have reason to believe that any real or personal property has, from any cause, been omitted in whole or in part * * * he shall proceed to correct the tax duplicate, and add such property thereto, * * * to enable him to do which, he is invested with all the powers of assessor under this act. * * * Before making such correction or addition, * * *he shall give such person notice, in writing, of his intention to add such property to the tax duplicate, describing it in general terms.”
Yet, while admitting that the statute requires only a general description of the property, counsel substantially, in page after page of their able brief, contend that the description is faulty because not sufficiently definite.
Counsel say that the auditor, "exercising, as he does, a bare, naked, extraordinary, statutory authority, must proceed in strict conformity to the law, or his attempted assessments are absolutely void.”
The law itself does not prescribe this rigid rule; but, on the contrary, recognizes the summary character of assessment and taxation, and is satisfied with a substantial compliance, in good faith, with the requirements of the statute. ■
Section 224 (Acts 1891, p. 282), of the tax law, pro*454vides that “no general or specific tax authorized by the laws of this State, and which shall be assessed on any property in any township, city or town within this State by any officer authorized to make assessments or which if made by another person or may be adopted by such officer as his act shall be held to be illegal or invalid for want of any matter of form in any proceeding not affecting the merits of the case, and which shall not prejudice the rights of the party assessed.”
There is no claim in this case that the property omitted was ever assessed, none that right and justice do not require that it should be assessed the same as any other property in the State. The argument is not as to the merits of the case, but only that certain technicalities were not fully observed in placing the property upon the duplicate. The property being upon the duplicate, the presumption is that it is correctly there.. No taxes are void for mere irregularities in assessment, if there should be any, provided there is a substantial compliance with the statute.
Other questions discussed by counsel were, as we think, sufficiently considered in the principal opinion.
We have found, in the able and earnest argument of counsel, no reason to change the conclusion there reached.
To repeat the words of Frazer, J., in Jones, Aud., v. Summer, 27 Ind. 510, “The decisions of this court heretofore, in restraining the collection of taxes, have gone to the utmost extent of authority. If we should now take the step required in this case to sustain the ruling below, * * * the collection of public taxes would, upon the warrant thus given, be constantly arrested at the instance of those who seek to escape their just share of the public burdens.” ■
The petition is overruled.
Riled June 22, 1894.